Hatfield, Judge,
specially concurring.
I am in entire agreement with the opinion written by Judge O’Con-nell. The term “automatic,” as used in paragraph 218 (e) of the Tariff Act of 1930 is ambiguous and the court not only has the right but the duty to look to the legislative history and to other pertinent authorities in order to determine just what the Congress intended by the language “automatic machine.” Furthermore, I think the *129phrase, “produced by automatic machine” (italics mine), is also ambiguous and requires careful consideration as to the interpretation intended to be placed upon it by the Congress.
It is clear, I think, from the legislative history quoted in Judge O’Connell’s opinion, and by the amendments introduced by the late Senator Copeland to the paragraph then pending in the Senate, that the terms “automatic machine” and “machine-made bottles” were used synonymously, and that it was the intent of the Congress to place the rate of duty of 75 per centum ad valorem on hand-blown bottles and 25 per centum ad valorem on machine-made bottles. It certainly was not the intent of'the Congress to place a duty of 75 per centum ad valorem on so-called machine-made bottles in order to protect the manufacturer of bottles made on the so-called automatic machine.
It appears from page 5217 of the Congressional Record; 71st Congress, First Session, that the late Senator Copeland made, among other things, the foEowing statement, which is not quoted in Judge 'O’ConneE’s opinion:
Mr. Copeland. * * * I propose this: That on line 2, page 46, the comma and the rest' of the sentence be stricken out and that we insert the words “if produced by automatic machine, 65 per cent ad valorem, and when "not so produced the rate shall be 75 per cent ad valorem.”
* * * It is not right that the same rate should be placed upon the auto'matically made bottle as is placed on the bottle which is hand blown. If we are here to try to serve the public, I believe we may by the addition of 10 per cent to the present rate, which is 55 per cent, give encouragement to the production of the machine-made bottle and at the samp time, protect the maker of the hand-blown bottle. -[Italics supplied.]
It is true tbat the machines in the instant case, which partly produced the bottles in question, are not fuEy automatic and that there were machines in this country at the time of the passage of the Tariff Act of 1930 which produced partly finished bottles and which were fully automatic. I quote from Machinery’s Encyclopedia, Vol. I, pages 178-179, the foEowing statement with regard to the classification of automatic and so-caEed semiautomatic machines:
Classification of Automtic Machines. — The term “automatic,” as applied to various classes of machine tools, does not always have the same meaning, and a machine which one manufacturer classifies as automatic, would be considered semi-automatic by another manufacturer * * *.
Automatic and Semi-automatic Machines. — From the foregoing, it will be seen that the term “automatic” is a relative one as applied to machine tools generally. * * * When a machine is capable of automatically producing duplicate parts repeatedly, it is universally referred to as automatic, whereas, if it simply performs a complete cycle of machining operations, but requires the attention of an operator each time a part is finished, it may be considered automatic by some, and semiautomatic by others. In some cases, a machine of the latter class is termed “auto-mdtic,” while one that is capable of continuous operations is known as “fully automatic.”, [Italics supplied.]
*130The language in paragraph 218 (e), supra, “produced by automatic machine, 25 per centum ad valorem,” is further ambiguous because of the word “produced” contained therein. It has been suggested that the machines involved in the instant case are not machines at all. I assume it is meant by that suggestion that, as the glass bottles formed by the involved machines are manually removed to an annealing oven for the annealing process which, it clearly appears from the record is a necessary process .in the production of glass bottles, the involved machines do not produce the involved glass bottles. The answer to that suggestion is that if the involved bottles were not produced by machine, for the reasons stated, then it can be said with equal propriety that bottles are not produced by a so-called automatic machine.
It appears from the testimony of Charles B. Garwood, who testified for the Government, that he was factory superintendent of the Carl Lowery Glass Company of Baltimore, Maryland, and that he had been associated with that company for 51 years. The witness testified that in the hand-blowing process, the glass blower used a hollow pipe with which he would gather a sufficient amount of glass to make a bottle; that the glass blower was furnished with certain tools; and that
* * * He would have what they called a “block” that he would shape that piece of glass in on the end of a hollow rod. He would blow into it. He had an iron plate that he would roll it on to shape it as near the right shape he could to go into the blow mold. He possibly would flatten it on the two sides so he^could make a flat bottle out of it. Then he would place it in the mold, the boy would close it, and he would blow with his mouth and expand that hot glass to the shape of the bottle mold. That was the hand-blowing process.
The witness further stated that after the glass was expanded to the shape of the bottle mold, the glass blower’s blow pipe was removed, the bottle was left in the mold until it cooled, so that it would not lose its shape, and thereafter it was taken to an annealing oven, or lehr, to be properly annealed. The witness also stated that in the automatic machine, the glass is fed automatically into a parison mold and that after the bottle is formed automatically, it is taken from the machine automatically onto a conveyor which takes the bottle to an annealing oven where it is properly annealed.
According to Webster’s New International Dictionary, the word “anneal” is defined as follows:
To subject to high heat, with subsequent cooling, for the purpose of softening thoroughly and rendering less brittle. In some cases, as for glass or steel, the cooling must be gradual; in others, as for copper and brass, it may be sudden. It is believed that annealing reduces brittleness by removing strains that have been induced in the material by some previous treatment.
To interpret literally the language “produced by automatic machine,” would lead to absurd and unreasonable results clearly not contemplated by the Congress. Had the Congress used the language *131“produced by fully automatic machine,” a different situation would be presented. So, we think it is proper in the instant case to look beyond the language used by the Congress in order to understand its purpose. Authority for our right and duty to do this is very clearly set forth in United States et al. v. American Trucking Associations, Inc. et al., 310 U. S. 534, 543-544.
I am of the view, as stated in Judge-O’Connell’s opinion, that it was the purpose of the Congress to place a duty of 75 per centum ad valorem on glass bottles produced by the glass blower, and 25 per centum ad valorem on machine-made bottles, although the Congress did not use the term “machine-made” nor did it use the term “fully automatic” in paragraph 218 (e), supra, and that it was not intended to provide a 75 per centum ad valorem duty on bottles produced by a hand-operated machine, which does not involve the skill and labor-of the highly skilled glass blower, in order to protect the manufacturers of bottles produced by fully automatic machines.